Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 02/18/2022.
Claims 1-6, 8-18, and 20 are pending and have been examined.
Claims 1-6, 8-18, and 20 are rejected.

Response to Arguments
Applicant’s arguments with respect to claim(s) below have been considered but not persuasive.
Applicant argues that the cited references do not teach or at least suggest, “integrate the configurable framework with the application to: generate one or more electronic data reports associated with the application.” (Remarks p.9).
Examiner respectfully submits that this limitation is taught by the cited references.
Applicant admits that Varad teaches user’s ability to package requirements for a  report. (Remarks p.9). Furthermore, Varad teaches integration of pluggable engine to perform number and types of tasks to “ensure integration and use of various reporting engines”. (Varad [0044]). Also, traditional platforms and framework are all able to be used with the new pluggable engine. Id. Therefore, the combination of the pluggable engines with old framework is the new framework as claimed.
Cited references do not teach or suggest “tracking delivery of the one or more electronic data reports to the one or more end users”. (Remarks p.9).
Examiner respectfully submits that the tracking based on parameters and channel is taught or at least suggested by the cited references.
Stapleton teaches that report module prescribes “operations of sending messages”. (Stapleton [0084]). Furthermore, it states that a completion information is tracked since there is a responsive action being performed based on the completion result of a task, including sending messages. Id. (Also see Stapleton 0139: “At this time, the user-manager interacts with the CBBA manager 102 to define conditions to be monitored in the subsystems 104-108.”). Paragraph 139 of Stapleton specifically states that reports are monitored (Stapleton [0139: “Namely, the user specifies items to be monitored, such as desired tasks 104c-108c, roles and assignments 104b-108b, master data (e.g. customers and vendors), subsystem configuration options, changes to system configuration options, etc. The user may also specify actions to be taken whenever these conditions occur, such: (1) generating reports, and the format, content, and recipients of such reports, (2) preparing a log or other audit trail to be created, (3) invoking human workflow whenever certain conditions occur, such as starting role management (704) or mitigation (706) or another process, etc., and/or (4) working with native software of the subsystems 104-108 to stop or prevent certain actions from occurring.”]). This citation describes tracking reports and recipient of the reports. Id. As described above with respect to reports admitted being taught by Varad, the combination at least suggested monitoring reporting. 
Applicant argues that the cited references do not teach “receive a trigger from the application, wherein the trigger is associated with at least one of end of process flow and a step of the process flow of the application to initiate generation of the one or more electronic data reports”. (Remarks p.10).
Examiner respectfully submits that the argued limitation is not recited in the claims. Claim 2 merely states that a trigger is received from the application, associated with process flows, and sued to determine a template. However, it does not state that the trigger is used to initiate generation of the data reports. Therefore, the argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varadharajan et al. (US 20160103585; “Varad” hereinafter) and further in view of Generous et al. (US 20020120697; “Generous” hereinafter) and in view of Stapleton et al. (US 20110066562; “Stapleton” hereinafter).
As per claim 1, Varad discloses A system for generating and validating multi-channel electronic data reports, the system comprising: one or more memory devices having computer readable code stored thereon; one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute the computer readable code to (Varad [0074]): 
generate a configurable framework; create a package of the configurable framework (Varad [0043-0044: Describes generated configurable framework and use of packages is described. Also, see paragraph 0045 for more detailed explanation.]); 
allow a resource entity system of an entity to download the configurable framework; identify initiation of download of the configurable framework (Varad [0046: “In one embodiment, import logic 213 may be used to import external applications, including visualization libraries, etc., from one or more external sources.” Where importing is analogous with downloading.]); 
cause user interface to prompt input (Varad [0045; 0057: Describes use of reporting tool where user input is provided. See figure 2 label 231.]) of one or more configurable parameters associated with an application present in the resource entity system; receive the one or more configurable parameters (Varad [0044: Describes use of “pluggable engine” and 0046 describing “visualization libraries” similar to configurable parameters.]; [0061: Describes modifying parameters dynamically.]; [See paragraph 0048 for a brief summary.]; [0051-0052: Describes report generating parameters that is selected by a user.]); 
and integrate the configurable framework with the application to: generate one or more [electronic data reports associated with the application] (Varad [0045: Describes user’s ability to package requirements for a report to be generated.]; [0050: Describes integration of pluggable product.]);
transmit the one or more electronic data reports to one or more end users via at least one channel (Varad [0037-0038: Describes data reports and ability to send reports.]); 
and [track delivery of the one or more electronic data reports to the one or more end users based on the one or more configurable parameters and at least one channel used for the delivery of the one or more electronic data reports] (Varad [0045: Describes user’s ability to package requirements for a report to be generated.]).
Varad does not explicitly teach, however, Generous in an analogous art teaches: 
electronic data reports associated with the application (Generous [0025: “The methods and systems improve existing techniques by using a framework that integrates behavior tracking functions, 
Varad does not explicitly teach, however, Stapleton in an analogous art teaches:
track delivery of the one or more electronic data reports to the one or more end users based on the one or more configurable parameters and at least one channel used for the delivery of the one or more electronic data reports (Stapleton [0139: “Namely, the user specifies items to be monitored, such as desired tasks 104c-108c, roles and assignments 104b-108b, master data (e.g. customers and vendors), subsystem configuration options, changes to system configuration options, etc. The user may also specify actions to be taken whenever these conditions occur, such: (1) generating reports, and the format, content, and recipients of such reports, (2) preparing a log or other audit trail to be created, (3) invoking human workflow whenever certain conditions occur, such as starting role management (704) or mitigation (706) or another process, etc., and/or (4) working with native software of the subsystems 104-108 to stop or prevent certain actions from occurring.”]; [0084: Determination of template is analogous with determination of messages and reports as described in Stapleton.]; [0075 and 0078: Describing triggers as conditions that are configurable.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the tracking delivery functionality of Stapleton into the delivery of electronic data reports of Varad to produce an expected result of tracking delivery of reports created. The modification would be obvious because one of ordinary skill in the art would be motivated to provide administrators with a method of verifying delivery of reports for increased system management quality.

As per claim 2, rejection for claim 1 is incorporated and further Varad in view of Stapleton discloses The system of claim 1, wherein generating the one or more electronic data reports associated with the application comprises: receive a trigger from the application, wherein the trigger is associated with at least one of end of process flow and a step of the process flow of the application (Stapleton [0139: “Namely, the user specifies items to be monitored, such as desired tasks 104c-108c, roles and assignments 104b-108b, master data (e.g. customers and vendors), subsystem configuration options, changes to system configuration options, etc. The user may also specify actions to be taken whenever these conditions occur, such: (1) generating reports, and the format, content, and recipients of such reports, (2) preparing a log or other audit trail to be created, (3) invoking human workflow whenever certain conditions occur, such as starting role management (704) or mitigation (706) or another process, etc., and/or (4) working with native software of the subsystems 104-108 to stop or prevent certain actions from occurring.”] and where the application is taught by the pluggable engine in Varad (Varad [0044])); identify one or more exceptions based on the one or more configurable parameters (Stapleton [0075 and 0078: Describing triggers as conditions that are configurable.]); 
determine a template (Stapleton [0139: Describes determining format of reports.]; [0084: Determination of template is analogous with determination of messages and reports as described in Stapleton.]; [0091 and see figure 7: Also, the reports are described as modified based on trigger which is analogous with determining a template.]) associated with the trigger from one or more templates; aggregate data required by the template (Stapleton [0081: Describes aggregation of information through “gather module”.]); and generate the one or more electronic data reports using the template and the aggregated data (Stapleton [0084: Describes creating reports, messages, and alerts all analogous with “reports using the template.]).

As per claim 3, rejection for claim 2 is incorporated and further Stapleton discloses The system of claim 2, wherein determining the template associated with the trigger from the one or more templates is based on one or more rules (Stapleton [0084: Describes creating reports, messages, and alerts all analogous with “reports using the template.]). 

As per claim 4, rejection for claim 2 is incorporated and further Stapleton discloses The system of claim 2, wherein the one or more configurable parameters comprise:
a first flag for the one or more exceptions (Varad [0058-59: Error report and messages are taught as flags.]); and
a second flag for tracking the delivery of the one or more electronic data reports to the one or more end users (Stapleton [0040: Teaches use of flags as “tracking request”.]).

As per claim 5, rejection for claim 4 is incorporated and further Stapleton discloses The system of claim 4, wherein the configurable framework is configured to:
determine that the second flag for tracking the delivery of the one or more electronic data reports is positive (Stapleton [0033: Describes use of rules to send messages. The tracking flag is analogous with WAG subsystem’s indication for tracking/messaging.]; [0232: Describes a tracking library where tracking of one type may be excluded such as successful delivery time through use of configuration as described in 0234.]); 
track the delivery of the one or more electronic data reports based on determining that the second flag is positive (Stapleton [0035: Describing that messages and reports are tracked.]);
determine that the delivery of the one or more electronic data reports is successful based on tracking the delivery of the one or more electronic data reports (Stapleton [0033: Determining the read status and 0064: describes determination of successful delivery.]); 
and archive delivery receipt associated with the delivery of the one or more electronic data report (Stapleton [0168 and 0176: Describes storing of delivery information.]).

As per claim 6, rejection for claim 4 is incorporated and further Stapleton discloses The system of claim 4, wherein the configurable framework is configured to:
determine that the delivery of the one or more electronic data reports is not successful based on tracking the delivery of the one or more electronic data reports; and notify one or more users of the application (Stapleton [0168 and 0176: Describes storing of delivery information.]; [0236: Describes notification of not successful delivery.]).

As per claim 8, rejection for claim 1 is incorporated and further Varad discloses The system of claim 1, wherein the one or more processing devices are configured to execute the computer readable code to integrate the configurable framework with any existing applications of the entity (Varad [Abstract: “The method may further include integrating, by the database system, the first application with a second application to generate an integrated application, where the second application includes a local application and is independent of the first application.”]).

Claims 9-13 are the computer program product claims corresponding to system claims 1-4 and 8, respectively.  Stapleton discloses a computer-readable medium (¶ [Claim 15]) for executing the method of claims 1-4 and 8.  Thus, claims 9-13 are rejected under the same rationale set forth in connection the rejections of claims 1-4 and 8, respectively.

Claims 14-18 and 20 are the method claims corresponding to system claims 1-4 and 8, respectively.  Stapleton discloses a method (¶ [Claim 1]) for executing the method of claims 1-5 and 8.  Thus, claims 14-18 and 20 are rejected under the same rationale set forth in connection the rejections of claims 1-5 and 8, respectively.

Comment

Mohanty et al. (US 200801474610) – Describes monitoring applications and extracting information regarding the application.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 03/16/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156